_ Case 1:21-cv-20684-UU Document 1-11 Entered on FLSD Docket 02/18/2021 Page 1 of 3
B2f2021 (9) New York Past - Posts | Facebook

 

 

  

New York Post °
@WNYPost - Newspaper

 

(4 email.nypost.com

@® New York Post @ es
an
New York Post if Like Q ove

 

cy

Woe on adele
a Jl 4 z ae irk: -

 

https://waww.facebook.com/NYPost/posts/10166131231555206 wi
Case 1:21-cv-20684-UU Document 1-11 Entered on FLSD Docket 02/18/2021 Page 2 of 3

2/2/2021

Oa

(9) New York Post - Posts | Facebook

> 6) Gs

Rath Twittar and Farahnanl tank avtranrdinans cancarchin moeaciurac

@O0% 9.8k 2K Comments 7.5K Shares
1) Like () Comment f&& Share

Most Relevant +

Write a comment... © @ YP

Press Enter to post.

& Susie Turner Kilpatrick
Are we living in a communist country? | thought we as
Americans had rights to free speech and to view news
articles on our own free will. When Twitter and Facebook
starts cencoring what we see and read they are
promoting communism, socialism and dictat... See More

Like - Reply - 15w © 3

© John M Maempa
Yes, Pravda-book has gone full tilt into influencing the
2020 election. Very disappointing!

Like Reply - 15w Ow 28

> 1 Reply

© Dale Robert Mack
These are not giants!! They are overstating their
influence, Facebook, Twitter are about to find out they
are a platform and NOTHING more. Their ridiculous
censorship has shown millions what they are all about
and their OPINIONS should never be taken s... See More
@3

Like - Reply - 15w
2 Replies

ent ®@ Top Fan
Jonathan Regen
They're not even trying to hide the bias anymore.
Like Reply : 15w Os al

S 8 Replies

= Fred Barnard
Just wrong. Joe Biden's guys have been working hard

today to hide the truth. Joe lied and now we all know it

for sure.

Like Reply - 1Sw Od 344 .
. (4

% 45 Replies

TED.

https:/www.facebook.com/NYPost/pests/10166131231555206 2/11
Case 1:21-cv-20684-UU Document 1-11 Entered on FLSD Docket 02/18/2021 Page 3 of 3
2f22024 (9) Fred Barnard | Facebook

 

 

Fred Barnard

 

Posts About Friends More ¥ @ Message oe
?

Do you know Fred? |

If you know Fred, send him a message.

Intro

@® Former Vice President at Safelite AutoGlass

ffi Lives in The Villages, Florida

© From Somerville, Massachusetts

   

https//www.facebook.com/fredbarnard22?comment_id=¥29tbWVudDoxMDE2NjEzMTIzZMTUANTIWNISxMDE2NjEZMTI2NzYOMDIwNg%3D%3D 112
